Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone communication with Mr. Jason E. Gorden (Reg. No. 46,734) on July 13, 2022.

3.	The application has been amended as follows: 

4.	Line 16 of Claim 1, as filed 6/6/2022, is amended to replace “the electronic circuit generates” with “the standby control circuit generates”, so that line 16 now reads:

“wherein the standby control circuit generates and supplies the second control signal by way”

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Allowable Subject Matter
5.	Claims 1-9, 12-18, and 20-23 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:

7.	The Examiner agrees with the arguments presented on Pages 13-14 of the Remarks filed 6/6/2022 that the claims as amended differentiate over Ghimire. Specifically, Ghimire teaches that the supercapacitor 8 provides power to the power saving chip 7, thus acting as a backup power supply for the electronic circuit 10, in order to provide power to perform/maintain minimum basic functions (Paragraph 46). However, the newly amended independent claims require that the electronic circuit (numeral 10 of Ghimire) receives no standby power when the power supply unit is turned off. Therefore, Ghimire, either alone or in combination, cannot teach this limitation due to the power from the standby supercapacitor providing power to at least some components of the electronic circuit 10.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186